PER CURIAM:
Michael Joseph Wagner, Sr. appeals the district court’s order denying his motion to re-open the appeal period. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wagner v. Stouffer, No. 8:10-cv-01944-AW (D.Md. Dec. 1, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.